Citation Nr: 0104891	
Decision Date: 02/16/01    Archive Date: 02/20/01

DOCKET NO.  99-18 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased evaluation for status post 
arthroscopic partial medial meniscectomy of the right knee, 
evaluated as 30 percent disabling from July 19, 1998, to 
August 27, 1998.

2.  Entitlement to an increased evaluation for status post 
arthroscopic partial medial meniscectomy of the right knee, 
evaluated as 10 percent disabling since November 1, 1998.

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from November 1986 to 
January 1992.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  Thereafter, the veteran's claims file 
was transferred to the RO in Chicago, Illinois.

In his written contentions and during his December 2000 video 
conference hearing before the undersigned, the veteran has 
indicated that he believes he should receive a 100 percent 
evaluation from June 1998 until the date of his surgery 
because he was unable to work prior to his surgery.  If the 
veteran is seeking an earlier effective date for service 
connection for his right knee disability and/or a total 
rating based on individual unemployability due to service-
connected disability, he should inform the RO, which should 
respond appropriately to any clarification provided by the 
veteran. 


REMAND

During the pendency of the appellant's appeal but after the 
case was remanded to the Board, the Veterans Claims 
Assistance of Act of 2000 became law (see Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000)).  This liberalizing legislation is applicable to the 
appellant's claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  It provides that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
provisions.  Specifically, it requires VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant of which portion, if any, of the evidence 
is to be provided by the claimant and which part, if any, VA 
will attempt to obtain on behalf of the claimant.

A February 1999 rating decision granted service connection 
for status post arthroscopic partial medial meniscectomy of 
the right knee, evaluated as 20 percent disabling under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5257, 
effective from July 19, 1998.  The rating also provided the 
veteran a temporary total disability rating for convalescence 
after his right knee surgery on August 27, 1998.  A 10 
percent rating was also assigned commencing November 1, 1998.  
A subsequent July 1999 rating decision increased the 
veteran's evaluation to 30 percent from July 19, 1998 to 
August 27, 1998.  His rating from November 1, 1998 was 
continued at the 10 percent rating.  Initially, the Board 
notes that the date of veteran's award for service connection 
does not correspond with the date of receipt of his claim on 
July 10, 1998, although on page 2 of the rating decision, the 
correct date is noted.  

The August 1998 general medical examiner noted that a June 
1998 X-ray study of the veteran's right knee showed 
degenerative changes; however, X-ray studies mentioned in the 
September 1998 VA medical examination made no mention of 
degenerative changes in the knee.  Although the veteran is 
rated at the maximum rate under the provisions of Code 5257 
from July 19, 1998, to August 27, 1998, it is unclear whether 
the RO considered his right knee arthritis in assigning the 
rating decision.  Moreover, if the RO considered his right 
knee arthritis service connected, there is no indication 
whether a separate evaluation was considered under the 
provisions of VAOPGCPREC 23-97 (arthritis and instability of 
the knee may be rated separately under Codes 5003 and 5257) 
that were in effect at the time.  See Esteban v. Brown, 6 
Vet. App. 259, 262 (1994) (veteran is entitled to separate 
disability ratings for different manifestations of the same 
disability when the symptomatology of one manifestation is 
not duplicative or overlapping of the symptomatology of the 
other manifestations).

Following a September 1998 VA orthopedic examination, the 
examiner opined that it was impossible to evaluate the 
veteran's permanent disability level at that time and that he 
should be reevaluated in a year's time.  There is no evidence 
of record that the veteran was subsequently rescheduled for 
an orthopedic examination of his right knee.  The Board is of 
the opinion that the veteran should be provided another 
orthopedic examination with adequate assessment of functional 
limitation as a result of pain or painful motion, to include 
functional loss during flare-ups (See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The U.S. Court of Appeals for Veterans 
Claims has held that, under 38 U.S.C.A. § 5107(a) (West 
1991), VA's duty to assist a veteran in obtaining and 
developing available facts and evidence to support a claim 
includes obtaining an adequate and contemporaneous VA 
examination which takes into account the records of prior 
medical treatment.  Littke v. Derwinski, 1 Vet. App. 90 
(1990).

Accordingly, the veteran's are REMANDED to the RO for the 
following actions:

1.  The RO should contact the veteran and 
obtain the names, addresses and 
approximate dates of treatment for all 
health care providers, including 
treatment at any VA facility after 
October 1998, who may possess additional 
records pertinent to his claims.  Then 
with any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of all treatment records 
identified by the veteran which have not 
been previously secured.  Any records 
received should be associated with the 
claims folder.

2.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should inform the 
veteran of this and request him to 
provide a copy of the outstanding medical 
records.

3.  After the above development has been 
completed to the extent possible, the RO 
should schedule the veteran for VA 
examination by an orthopedist in order to 
determine the nature and current extent 
of his service-connected right knee 
disability.  The claims folder and a 
separate copy of this remand must be made 
available to the examiner for review 
prior to the examination.  All indicated 
tests, studies and X-rays should be 
performed.  The examiner should set forth 
all objective findings regarding the 
current right knee disability, including 
complete range of motion measurements.  
The orthopedist should be requested to 
identify any objective evidence of pain, 
painful motion, or functional loss due to 
pain as a result of the veteran's right 
knee disability.  The extent of any 
weakened movement, excess fatigability or 
incoordination associated with the right 
knee disability should be specifically 
assessed.  The orthopedist should also 
express an opinion as to whether there 
would be additional limits on functional 
ability during flare-ups (if the veteran 
describes flare-ups), and if feasible, 
express this in terms of additional 
limitation of motion during flare-ups.  
If not feasible, the examiner should so 
state.  The examiner is also requested to 
review the veteran's treatment records 
prior to his August 1998 surgery, and 
offer an opinion as to whether it is as 
likely as not that right knee 
degenerative changes revealed on a June 
1998 X-ray study are etiologically linked 
to his inservice right knee arthroscopic 
surgery.  It should be indicated in the 
report whether the claims folder was 
reviewed by the physician.  The veteran 
is hereby advised that failure to report 
for a scheduled VA examination without 
good cause shown may have adverse effects 
on his claim. 

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  Thereafter, the RO should 
readjudicate the claims with 
consideration of the provisions of 
VAOPGCPREC 23-97, if appropriate.

If the benefits sought on appeal remain denied, the appellant 
and the appellant's representative, if any, should be 
provided with a supplemental statement of the case (SSOC).  
The SSOC must contain notice of all relevant actions taken on 
the claims for benefits, to include a summary of the evidence 
and applicable law and regulations considered pertinent to 
the issues currently on appeal.  An appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




